Exhibit 10.1
 
FOURTH AMENDMENT TO
EMPLOYMENT AGREEMENT


This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 5th day of March, 2009, by and between Wynn Resorts, Limited
(“Employer”) and Matt Maddox ("Employee").  Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).
 
RECITALS
 
WHEREAS, Employer and Employee are party to that certain Employment Agreement,
dated as of October 1, 2005, by and between Wynn Las Vegas, LLC and Employee,
subsequently assigned to Employer, as amended by that certain First Amendment to
Employment Agreement, dated as of May 5, 2008, as further amended by that
certain Second Amendment to Employment Agreement, dated as of December 31, 2008,
and as further amended by that certain Amendment to Employment Agreement, dated
as of February 13, 2009 (collectively, the "Agreement"); and
 
WHEREAS, the parties have agreed to amend the Agreement as provided herein;


NOW THEREFORE, in consideration of the above and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1.           Definitions.  Section 1 of the Agreement shall be amended to add
the following definitions for “Change of Control”, “Good Reason” and “Separation
Payment”:


“Change of Control” - means the occurrence, after the Effective Date, of any of
the following events:


(i)           any "Person" or "Group" (as such terms are defined in
Section 13(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and
the rules and regulations promulgated thereunder), excluding any Excluded
Stockholder, is or becomes the "Beneficial Owner" (within the meaning of
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Wynn Resorts, Limited (“WRL”), or of any entity resulting from a
merger or consolidation involving WRL, representing more than fifty percent
(50%) of the combined voting power of the then outstanding securities of WRL or
such entity;
 

--------------------------------------------------------------------------------


 
(ii)           the individuals who, as of March 5, 2009, are members of WRL’s
Board of Directors (the "Existing Directors") cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of WRL as determined in the manner prescribed in WRL’s Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by WRL's stockholders of any new director was approved by a vote of at least
fifty percent (50%) of the Existing Directors, such new director shall be
considered an Existing Director; provided further, however, that no individual
shall be considered an Existing Director if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies by or on behalf of anyone other than the
Board (a "Proxy Contest"), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or
 
(iii)           the consummation of (x) a merger, consolidation or
reorganization to which WRL is a party, whether or not WRL is the Person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of Employer or
WRL, in one transaction or a series of related transactions, to any Person other
than WRL or an Affiliate, where any such transaction or series of related
transactions as is referred to in clause (x) or clause (y) above in this
subparagraph (iii) (singly or collectively, a "Transaction") does not otherwise
result in a "Change in Control" pursuant to subparagraph (i) of this definition
of "Change in Control"; provided, however, that no such Transaction shall
constitute a "Change in Control" under this subparagraph (iii) if the Persons
who were the members or stockholders of Employer or WRL immediately before the
consummation of such Transaction are the Beneficial Owners, immediately
following the consummation of such Transaction, of fifty percent (50%) or more
of the combined voting power of the then outstanding membership interests or
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in
 

--------------------------------------------------------------------------------


 
 
clause (x) above in this subparagraph (iii) or the Person to whom the assets of
Employer or WRL are sold, assigned, leased, conveyed or disposed of in any
transaction or series of related transactions referred in clause (y) above in
this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held membership interests or voting stock in Employer or WRL
immediately before such Transaction.
 
For purposes of the foregoing definition of “Change in Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, siblings, children,
grandchildren or great grandchildren of Stephen A. Wynn, any trust primarily for
the benefit of the foregoing persons, or any Affiliate of any of the foregoing
persons.


“Good Reason” - means the occurrence, on or after the occurrence of a Change in
Control, of any of the following (except with Employee’s written consent or
resulting from an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer or its Affiliate promptly after
receipt of notice thereof from Employee):


(i)           Employer or an Affiliate reduces Employee’s Base Salary (as
defined in Subparagraph 7(a) below);
 
(ii)           Employer discontinues its bonus plan in which Employee
participates as in effect immediately before the Change in Control without
immediately replacing such bonus plan with a plan that is the substantial
economic equivalent of such bonus plan, or amends such bonus plan so as to
materially reduce Employee’s potential bonus at any given level of economic
performance of Employer or its successor entity;
 
(iii)           Employer materially reduces the aggregate benefits and
perquisites to Employee from those being provided immediately before the Change
in Control;
 
(iv)           Employer or any of its Affiliates requires Employee to change the
location of Employee’s job or office, so that Employee will be based at a
location more than 25 miles from the location of Employee’s job or office
immediately before the Change in Control;
 

--------------------------------------------------------------------------------


 
(v)           Employer or any of its Affiliates reduces Employee’s
responsibilities or directs Employee to report to a person of lower rank or
responsibilities than the person to whom Employee reported immediately before
the Change in Control; or
 
(vi)           the successor to Employer fails or refuses expressly to assume in
writing the obligations of Employer under this Agreement.


For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.


“Separation Payment” - means a lump sum equal to (A) Employee’s Base Salary (as
defined in Subparagraph 7(a) of this Agreement) for the remainder of the Term,
but not less than one (1) year of Base Salary, plus (B) the bonus that was paid
to Employee under Subparagraph 7(b) for the preceding bonus period, projected
over the remainder of the Term (but not less than the preceding bonus that was
paid), plus (C) any accrued but unpaid vacation pay.


2.           Special Termination Provisions.  Section 6 shall be deleted in its
entirety and replaced with the following:


Notwithstanding the provisions of Section 5 of this Agreement, this Agreement
shall terminate upon the occurrence of any of the following events:


(a)           the death of Employee;


(b)           the giving of written notice from Employer to Employee of the
termination of this Agreement upon the Complete Disability of Employee;


(c)           the giving of written notice by Employer to Employee of the
termination of this Agreement upon the discharge of Employee for Cause;


(d)         the giving of written notice by Employer to Employee of the
termination of this Agreement without Cause, provided, however, that, six
(6) months after such notice, Employer must tender the Separation Payment to
Employee;
 
 

 

--------------------------------------------------------------------------------


(e)         the giving of written notice by Employee to Employer upon a material
breach of this Agreement by Employer, which material breach remains uncured for
a period of thirty (30) days after the giving of such notice, provided, however,
that, six (6) months after the expiration of such cure period without the cure
having been effected, Employer must tender the Separation Payment to Employee;


(f)         at Employee’s sole election in writing as provided in paragraph 16
of this Agreement, after both a Change of Control and as a result of Good
Reason, provided, however, that, six (6) months after Employer’s receipt of
Employee’s written election, Employer must tender the Separation Payment to
Employee; or


(g)         the giving of written notice by Employer to Employee of the
termination of this Agreement following a termination of Employee’s License (as
defined in Subparagraph 8(b) of this Agreement).


In the event of a termination of this Agreement pursuant to the provisions of
Subparagraph 6(a), (b), (c) or (g), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid through the termination date.  In the event of a termination of this
Agreement pursuant to the provisions of Subparagraph (d), (e) or (f), Employee
will also be entitled to receive health benefits coverage for Employee and
Employee’s dependents under the same plan(s) or arrangement(s) under which
Employee was covered immediately before Employee’s termination, or plan(s)
established or arrangement(s) provided by Employer or any of its Affiliates
thereafter.  Such health benefits coverage shall be paid for by Employer to the
same extent as if Employee were still employed by Employer, and Employee will be
required to make such payments as Employee would be required to make if Employee
were still employed by Employer.  The health benefits provided under this
Paragraph 6 shall continue until the earlier of (x) the expiration of the period
for which the Separation Payment is paid, (y) the date Employee becomes covered
under any other group health plan not maintained by Employer or any of its
Affiliates; provided, however, that if such other group health plan excludes any
pre-existing condition that Employee or Employee’s dependents may have when
coverage under such group health plan would otherwise begin, coverage under this
Paragraph 6 shall continue (but not beyond the period described in clause (x) of
this sentence) with respect to such pre-existing condition until such exclusion
under
 
 

--------------------------------------------------------------------------------


 
such other group health plan lapses or expires.  In the event Employee is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974, as amended (commonly known as COBRA) to
qualify for the health benefits described in this Paragraph 6, the obligations
of Employer and its Affiliates under this Paragraph 6 shall be conditioned upon
Employee’s timely making such an election.  In the event of a termination of
this Agreement pursuant to any of the provisions of this Paragraph 6, Employee
shall not be entitled to any benefits pursuant to any severance plan in effect
by Employer or any of Employer’s Affiliates.


3.           Term.  Section 5 of the Agreement is amended to provide that the
Term will expire on November 30, 2013.


4.           Base Salary.  Section 7(a) of the Agreement is amended to provide
that effective December 1, 2008, Base Salary paid to Employee shall be Eight
Hundred Fifty Thousand Dollars ($850,000) per annum. Provided that, effective
February 16, 2009, the Base Salary paid to Employee shall be reduced to Seven
Hundred Twenty-Two Thousand Five Hundred Dollars ($722,500) per annum.


5.           Vacation.  Section 7(3) of the Agreement is amended to provide that
in no event shall Employee receive fewer than four (4) weeks of paid vacation in
any full year of the Term.


6.           Other Provisions of Agreement.  The parties acknowledge that the
Agreement is being modified only as stated herein, and agree that nothing else
in the Agreement shall be affected by this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
WYNN RESORTS, LIMITED
 
EMPLOYEE
      By:
  /s/ Marc D. Schorr
 
/s/ Matt Maddox
 
          Marc D. Schorr
 
Matt Maddox
          Chief Operating Officer
   







 

